Case 1:20-cr-20245-RNS Document 61 Entered on FLSD Docket 09/07/2021 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA CASE NO. 20-CR-20245-RNS-1

Plaintiff,
VS.

JONATHAN GUERRA BLANCO

Defendant.
/

DEFENDANT, JONATHAN GUERRA BLANCO’S

EMERGENCY MOTION TO DIRECT THE FEDERAL BUREAU OF PRISONS (FDC
MIAMI) TO PROVIDE LIFE-SAVING MEDICATION TO

THE DEFENDANT

COMES NOW the Defendant, JONATHAN GUERRA BLANCO, by and through his
undersigned counsel, and presents herewith, his Emergency Motion to Direct the Federal Bureau
of Prisons (FDC Miami) to Provide Life-Saving Medication to the Defendant, and states as
follows:

1. The Defendant is presently housed at FDC Miami awaiting his sentencing hearing
which is scheduled for Friday, October 29th, 2021.

2. The Defendant suffers from life-threatening medical conditions. Paragraphs 80-96
of the Presentence Investigation Report disclosed March 10, 2021 documents the Defendant’s very
serious medical conditions. [D.E. 35]. Paragraph 95 notes that, “According to Sentry records, the
defendant is classified as Care Level Care 3, unstable, complex chronic care as of September 15,
2020.”

As noted in paragraphs 80-96 of the Presentence Investigation Report:

80. The defendant reported suffering from congenital heart disease, pulmonary hypertension,
scoliosis and autism/Asperger’s Syndrome. He reported taking numerous medications and being

hospitalized on multiple occasions for various heart related surgeries since birth. Further, Guerra
related he wore an orthopedic brace from the age of 10 through 19. The defendant, however, was
Case 1:20-cr-20245-RNS Document 61 Entered on FLSD Docket 09/07/2021 Page 2 of 10

unable to recall certain details related to the afore-noted conditions and/or treatment. Guerra denied
having any issues with COVID-19 and/or being exposed to COVID-19. It is noted that, during the
pretrial services interview conducted shortly after the instant arrest, the defendant then reported he
also has trouble walking or running due to his heart problems.

81. The defendant’s mother verified Guerra’s extensive medical history as follows: Mrs. Blanco
noted she experienced a very delicate pregnancy with Guerra. She noted he was diagnosed with a
“congenital malformation” at 52 days of birth, specifically Dextro-Transposition of the Great
Arteries (TGA), ventricular septal defect (VSD) and pulmonary hypertension. The defendant was
subsequently hospitalized, on an emergency basis, in the pediatric cardiac unit of William Soler
Pediatric Teaching Hospital in Havana, Cuba, where he was in intensive care, and a cardiac balloon
catheterization procedure was performed to facilitate oxygenation of the blood and “keep him
alive.” Thereafter, two days later, he experienced critical heart failure, which required another
cardiac catheterization. During this time, Guerra was prescribed and treated with Digoxin and
Captopril.

82. At six months of age, the defendant’s mother noted Guerra underwent another cardiac
catheterization procedure. Further, at nine months of age, he underwent open heart surgery in
Cuba, by Dr. Eugenio Selman, who performed the Mustard/Senning procedure. The post-operative
period was extremely complicated per the defendant’s mother in that Guerra experienced
arrythmias and respiratory failure (bronchomalacia). Consequently, this prolonged the intubation
period for more than 21 days, required a tracheostomy, and the placement of a cannula for
ventilation, which made the defendant dependent on a ventilator. Guerra then experienced bilateral
diaphragmatic paralysis resulting in him having to undergo two operations (plications) to lower
the diaphragm. As a result, the defendant was hospitalized for two years with arrhythmias,
respiratory arrest and recurrent bronchospasms. The defendant’s mother noted Guerra’s diaphragm
is paralyzed; and he has one lung that is smaller than the other.

83. According to the defendant’s mother, the cannula was finally removed three years after the
afore-noted surgery. However, the “hole” remained open until 2010, when a subsequent surgery
was performed to “close the hole” by Dr. Moss, at a hospital in Punta Gorda, Florida. The
defendant received physical therapy during his stay in the hospital and on an outpatient basis upon
discharge. Mrs. Blanco verified Guerra learned to walk at the age of three; and, at the age of nine,
he was diagnosed with Asperger's Syndrome (with sensory sensitivity) and scoliosis. The
defendant’s orthopedic surgeon, Dr. F. Brett Shannon, whose practice is in Fort Myers,
recommended surgery to correct Guerra’s spine. However, the defendant’s mother disclosed
Guerra’s treatment for scoliosis ultimately was in the form of orthopedic braces as his cardiologist
advised against surgery to correct the spine due to the risk associated with his cardiac condition.

84. Mrs. Blanco further noted Guerra’s follow-up cardiac care was conducted by Dr. Carl Reed in
Fort Myers; Dr. Levi Novero in Naples; and Dr. William Richardson at Lehigh Acres.
Additionally, the defendant was referred by Dr. Novero to Dr. Mary Sokoloski and Dr. Sandhu,
who practice at Holtz Children's Hospital in Miami, where he underwent a angiocardiography of
the vena cava, an aortography, an arteriogram of the pulmonary arteries, a combined right and left
heart angiocardiography, a combined right and left heart cardiac catheterization, and a coronary
arteriogram using two catheters. These procedures were all done in 2013. Because of the

2
Case 1:20-cr-20245-RNS Document 61 Entered on FLSD Docket 09/07/2021 Page 3 of 10

continuing presence of cardiac arrhythmias, Guerra underwent a cardioversion and TEE
(transesophageal echocardiography) study in 2017, at Holtz Children’s Hospital, by Dr. Sokoloski.

85. The defendant’s mother advised that, while visiting Cuba in 2018, Guerra underwent
emergency surgery for severe arrhythmias and a cardioversion was performed at the Instituto de
Cardiologia Y Cirugia Cardiovascular (Institute of Cardiology and Cardiovascular Surgery) in
Havana, by Dr. Ariel. Moreover, Dr. William Richardson referred the defendant to the specialists
Dr. Kevin Lau and Dr. Harley, who practice at Tampa Hospital, and proceeded to schedule a
procedure to treat his arrhythmias (which could lead to a stroke) on August 31, 2020. However,
due to his anxiety and Asperger's syndrome, Guerra did not keep the scheduled appointment
because of the hospital’s restrictions imposed in response to the COVID-19 pandemic which
limited entry into the facility and did not allow his parents to be present.

86. Mrs. Blanco further disclosed that, because of all the surgeries and procedures Guerra has
endured throughout his lifetime, he has scars all over his body. Moreover, he has lost patches of
hair on his scalp due to oxygen loss associated with his cardiac episodes. Consequently, the
defendant’s mother related Guerra was constantly bullied at school throughout his life.

87. Medical Records received from Dr. William Richardson (cardiology and vascular medicine)
verified Guerra consulted with Dr. Richardson on January 16, 2020 as a new patient and reported
a history of congenital heart disease. Further, his past medical history included “D transposition
of the great arteries with ventricular sepal defect;” development of atrial fibrillation; prior history
of atrial flutter postoperatively; moderate tricuspid regurgitation; paralysis of the diaphragms
status post Mustard procedure; bronchomalacia; and scoliosis following surgeries for congenital
heart failure. His past procedural history includes Mustard procedure for D transposition of the
great vessels; closure of VSD; operation for paralysis of the diaphragms; and tracheostomy with
subsequent surgical closure of the tracheostomy. Guerra denied any history of acute congestive
heart failure. It was noted Guerra apparently developed atrial flutter status post Mustard procedure
and was placed on Sotalol, which had been tolerating well. Guerra’s plan for care at the time
included a review of his electrocardiogram (EKG); a Holter monitor; continue medical regimen
with Sotalol and include enalapril; maintain a blood pressure log; and follow up in one month. It
was noted that Guerra’s EKG revealed atrial fibrillation with significant T-wave inversion over
the lateral leads.

88. Guerra’s follow-up with Dr. Richardson, on February 24, 2020, revealed the Holter monitor
noted a heart rate of 73 bpm and a maximum of 118 bpm; and “underlying was a normal sinus
rhythm.” Further, there were “episodes of paroxysmal atrial fibrillation;” and no episodes of
“supraventricular tachycardia episodes of ventricular tachycardia, high-grade A-V block or
pauses.” It was suggested that if Guerra developed increased palpitations or a fast racing heart rate,
that he undergo a monitor in the future. The following plan was recommended for Guerra: continue
Sotalol (80 mg) four times daily; continue enalapril (10 mg) twice daily; monitor and document
heart rate and blood pressure; and follow up in three months. The defendant’s impression included
“development of systemic ventricular depressed left ventricular ejection fraction; history of atrial
flutter;” and he was at the time “presently in atrial fibrillation.”
Case 1:20-cr-20245-RNS Document 61 Entered on FLSD Docket 09/07/2021 Page 4 of 10

89. A subsequent follow up with Dr. Richardson on May 12, 2020, revealed Guerra developed
mitral regurgitation and moderate tricuspid regurgitation. It was noted Guerra had previously
undergone an electrical cardioversion and he successfully converted to normal sinus rhythm.
Further, Guerra “reverted back to atrial fibrillation” and only felt palpitations when anxious. The
defendant’s recommended plan included a review of his EKG; continued medication as previously
noted; and tracking heart rate and blood pressure. It was also suggested that an echocardiogram be
repeated; an event monitor; and the possibility of a pulmonary vein isolation was discussed. Guerra
was advised to follow up in three months.

90. A follow up with Dr. Richardson on July 14, 2020, revealed an echocardiographic imaging
conducted in May of 2020 noted the defendant had a left ventricular ejection fraction of 45 to 50%;
and “septal flattening in diastole and systole consistent with right ventricular pressure and/or
volume overload.” His left atrium was congenitally small. Further, there was “severe right
ventricular enlargement again the right ventricular systolic function as severely impaired;”
moderate right atrial enlargement; severe tricuspid regurgitation; and severe pulmonary
hypertension. Guerra was referred to an adult congenital heart specialist and a pulmonary
hypertension specialist. It was noted the defendant and his family were advised of the severity of
his pulmonary hypertension; he was advised he might require a defibrillator in the future; and he
may also need to consult with an electrophysiologist. No other medical records or follow up visits
were noted by Dr. Richardson.

91. Medical records received from Dr. F. Brett Shannon, via Pediatric Orthopedics of Southwest
Florida, verified Guerra was a patient, under their care for thoracogenic scoliosis, from September
9, 2010 through November 14, 2014. During his initial consultation, the defendant was found to
have a moderate to severe right thoracic prominence and a mild left lumbar prominence. X-rays
revealed a 47-degree right thoracic scoliosis. The defendant at the time was wearing a brace and
the family opted to continue brace wearing. It was noted that surgical intervention may be required.
During follow-up consultations no unusual problems were noted and continued brace use was
recommended. During his final consultation on November 14, 2014, a physical examination
revealed asymmetry to the chest wall and a moderate right thoracic prominence was noted. An x-
ray revealed a 47-degree right thoracic scoliosis, which was noted as unchanged from previous
examinations. At that time, observation was the plan noted. The defendant reported no significant
symptoms of pain. The doctor and defendant’s family discussed the “natural history of scoliosis in
the occasional need for surgical intervention as an adult to the pediatric signs of pulmonary
compromise.” A follow-up with an orthopedic surgery clinic in one year was recommended.

92. Medical records received from Jackson Health Systems verified Guerra was admitted into their
Holtz Children’s Facility on June 8, 2017. The attending physician is noted as Mary C. Sokoloski,
a pediatric cardiologist. The hospital course included the defendant presenting with a “history of
d tga status post mustard presenting with artria flutter.” He was admitted for adjustment of his
“sotalol dosing, TEE and cardioversion.” The TEE and cardioversion were previously done
successfully and remained stable. Guerra was started on anti-coagulation medication Xarelto and
monitored accordingly. The defendant was noted as not having any complications from the
procedure, his dose of sotalol was adjusted until it reached “60 mg BID.” On June 11, 2017, Guerra
was discharged in stable condition.
Case 1:20-cr-20245-RNS Document 61 Entered on FLSD Docket 09/07/2021 Page 5 of 10

93. A response received from Bayfront Health Punta Gorda, located in Punta Gorda, Florida
verified the defendant was admitted to their facility on April 16, 2010, and discharged on the same
date. This facility, however, was unable to provide any further medical documentation for the
services rendered as “records have reached their retention period and are no longer in storage.”

94. A response received from Jackson Memorial Hospital, in Miami, verified it has no discharge
summary records for the defendant maintained by their facility for Dr. Satinder K. Sandhu.

95. The probation officer notes that medical records have also been requested of the FDC Medical
Department, as well as the remaining physicians and hospitals/medical facilities provided by the
defendant’s mother as noted above and responses remain pending. According to Sentry records,
the defendant is classified as Care Level Care3, unstable, complex chronic care as of September
15, 2020. Further, he was COVID-19 quarantined from September 14, 2020 through October 22,
2020.

96. Medical documentation received from defense counsel further verified that, in August of 2020,
Guerra consulted with various pediatric cardiologist professionals affiliated the Pediatric
Cardiology Associates medical practice located in St. Petersburg and Tampa, Florida, on multiple
occasions. Guerra’s diagnoses include “D-TGA (transposition of great vessels; atrial fibrillation;
atrial flutter; nonrheumatic tricuspid (valve) insufficiency; heart failure, unspecified; paroxysmal;
atrial fibrillation; and paroxysmal atrial fibrillation. His medical regimen includes Xarelto (20
mg/once daily); enalapril maleate (10 mg/one tablet twice daily); sotalol (80 mg/frequency
unspecified); and aspirin (one daily). Guerra is noted as being allergic to “Pencillins” and
erythromycin base. The defendant’s referring physician is noted as Dr. Dolores Delgado. His plan
of care included follow-up consultations with the last consult scheduled on November 18, 2020.
As Guerra was arrest on September 11, 2020, he failed to report to this appointment.

3. It is absolutely necessary that he take the prescribed medication (Sotalol) on-timeto
keep these medical conditions under control and somewhat in abeyance, however the last of this
medication he has is for today’s dose, Tuesday, September 7™. He takes that medication four times and
will have none for this Tuesday afternoon, September 7". In other words, he will run out of his
needed medication. The proper requests that this medication be resupplied to him have been made,
however to no avail thus far. Without his medication, he is at great risk of having a heart attack,
stroke, or even worse. The Defendant’s situation is critical at this time if hedoes not take his
medication.

4. 4. The personnel at FDC Miami have been advised of the need for this medication

and have not responded.
Case 1:20-cr-20245-RNS Document 61 Entered on FLSD Docket 09/07/2021 Page 6 of 10

5. Therefore, it is imperative that this Honorable Court direct FDC Miami to provide
the necessary medication, so that there will be no gap in the effectiveness of his medication.

6. In accordance with SDFL Local Rule 88.9, the undersigned counsel has been in
contact with Karen E. Gilbert, the Assistant United States Attorney assigned to this case, however
the position of the Government with regard to this motion is unclear at this time.

7. The within Emergency Motion to Direct the Federal Bureau of Prisons (FDC
Miami) to Provide Life-Saving Medication to the Defendant is filed in the utmost of good faith
and in the interest of justice, and is not the result of a lack of due diligence.

WHEREFORE, Defendant, JONATHAN GUERRA BLANCO, respectfully prays that
this Honorable Court enter its order granting the within Emergency Motion to Direct the Federal
Bureau of Prisons (FDC Miami) to Provide Life-Saving Medication to the Defendant.

Respectfully submitted,

ANA M. DAVIDE

(Florida Bar No. 875996)

ANA M. DAVIDE, P.A.

420 South Dixie Highway, Suite 4B
Coral Gables, Florida 33146

Telephone: (305)854-6100
Fax: (305) 854-6197

E-mail: ana@anadavidelaw.com

(Counsel for Def., Jonathan Guerra Blanco.)

/s/ Ana M. Davide
Ana M. Davide, Esq.

COUNSEL’S CERTIFICATION OF EMERGENCY
After reviewing the facts and researching applicable legal principles, I certify that this motion
in fact presents a true emergency (as opposed to a matter that may need only expedited treatment) and
requires an immediate ruling because the Court would not be able to provide meaningful relief to a

critical, non-routine issue after the expiration of seven days. I understand that an unwarranted

6
Case 1:20-cr-20245-RNS Document 61 Entered on FLSD Docket 09/07/2021 Page 7 of 10

certification may lead to sanctions.

This certification is based on the dire consequences that may befall the Defendant if the relief

is not granted on an emergency basis.

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 7 day of September, 2021, I electronically filed the
foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
document is being served this day on all counsel of record or pro se parties identified on the
attached service List in the manner specified, either via transmission of Notices of Electronic Filing
generated by CM/ECF or in some other authorized manner for those counsel or parties who are

not authorized to receive electronically Notices of Electronic Filing.

ANA M. DAVIDE

(Florida Bar No. 875996)

ANA M. DAVIDE, P.A.

420 South Dixie Highway, Suite 4B
Coral Gables, Florida 33146
Telephone: (305)854-6100

Fax: (305) 854-6197

E-mail: ana@anadavidelaw.com

(Counsel for Def., Jonathan Guerra Blanco.)

/s/ Ana M. Davide
Ana M. Davide, Esq.

SERVICE LIST

United States of America v. Jonathan Guerra Blanco
Case No. 20-CR-20245-RNS-1
United States District Court, Southern District of Florida

Karen E. Gilbert, A.U.S.A.
United States Attorney's Office
99 NE 4 Street

Miami, FL 33132
305-961-9161

Fax: 305-536-7213

Email: karen. gilbert@usdoj.gov
Case 1:20-cr-20245-RNS Document 61 Entered on FLSD Docket 09/07/2021 Page 8 of 10

Nicole Grosnoff, A.U.S.A.

U.S. Attorney's Office

Southern District of Florida

99 N.E. 4th Street

Miami, FL 33132

(305) 961-9294

Email: nicole.s.grosnoff@usdoj.gov
Case 1:20-cr-20245-RNS Document 61 Entered on FLSD Docket 09/07/2021 Page 9 of 10

Exhibit “A”
Case 1:20-cr-20245-RNS Document 61 Ts FLSD Docket 09/07/2021 Page 10 of 10

TRULINCS 26535104 - GUERRA BLANCO, JONATHAN - Unit: MIM-C-W

ee en eee

FROM: 26535104 -

 

 

TO: PA : ~—

SUBJECT: ***Request to Staff*** GUERRA BLANCO, JONATHAN, Reg# 26535104, MIM-C-W
DATE: 08/11/2021 12:47:16 PM . ;

To: Howard, C.
Inmate Work Assignment: Sotalol Refill

a

_Last refill of Sotalol | 80MG, | submit my refill request ‘through Inmate to PA. Thank you very much.

 
